Citation Nr: 1113592	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-42 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1975 to October 1981.  The Veteran died in December 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in May December 2007, and the death certificate shows that the immediate cause of death was respiratory depression due to acute morphine intoxication.  The death certificate also reflects that the manner of death was accidental, and not a suicide.  The appellant is his widow.

At the time of the Veteran's death, he was service connected for generalized anxiety with depression and a history of posttraumatic stress disorder (PTSD), right wrist replacement residuals with radial/median nerve paralysis, status post arthrodesis, carpal tunnel release, and triscaphe effusion, hypertension, right knee chondromalacia, right ring and little finger numbness, headaches/migraines, seizure disorder associated with headaches/migraines, left great toe injury residuals, with a deformed toenail, hemorrhoids, donor site scars, and a right iliac crest bone graft.

The appellant alleges that the Veteran was prescribed pain killers by VA and private clinicians, including morphine, to treat the Veteran's pain from his service-connected conditions, which medication caused the Veteran's death.  See, e.g., Statement of Accredited Representative, October 2010; Statement, October 2008.  In the alternative, the appellant essentially alleges that the Veteran's service-connected generalized anxiety with depression and a history of PTSD may have caused the Veteran to have "overdosed" on his morphine prescription.  See Statement, October 2008.

By way of background, the Board notes that September 2006 and November 2006 private facility records from St. John's Regional Health Center reflect that the Veteran was hospitalized twice due to overdosing on pain medication, including morphine that had been reportedly prescribed by physicians at the VA medical center (although it appears that private physicians may have been prescribing such medication as well).  April 2007 VA treatment records reflect that the appellant telephoned the Kansas City VA medical center to notify the Veteran's clinicians "ordering morphine" there that the Veteran had been hospitalized at the St. John's Regional Health Center due to overdosing on morphine a second time in five months, that she was worried that if his pain is not controlled, he might overdose again, and that she was wondering if he could be prescribed a different medication without overdose potential.  

While the Board acknowledges that a November 2006 VA treatment record reflects that the Veteran was prescribed morphine at the VA medical center for back pain (a non-service connected condition), the Board notes that it is not possible to ascertain whether the Veteran was prescribed morphine for any of his service-connected conditions because, among other things, there are no VA treatment records associated with the claims file dated after January 2007 (except for the telephone notes discussed above).  VA has a duty to assist a claimant in obtaining all potentially relevant documents to substantiate a claim, including medical evidence to verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2010); Dunn v. West, 11 Vet. App. 462, 466-467 (1998) (Records created by VA are considered constructively part of the record and should be associated with the claims file).  Therefore, a remand is necessary so that the RO may attempt to obtain any outstanding VA treatment records dated from November 2006 to December 2007 relating to the Veteran and associate them with the claims file.

In addition, the Board notes that some July 2006 and September 2006 private treatment records from St. John's Regional Health Center reflect that private physicians there prescribed the Veteran morphine for non-service connected conditions, including his back.  Again, however, it is not possible to ascertain whether the Veteran was prescribed morphine at this facility at the time of his death for any service connected conditions because there are no private treatment records from this facility in the claims file dated after November 2006.  As noted above, VA has a duty to assist a claimant in obtaining all potentially relevant medical records.  38 U.S.C.A. § 5103A(a)(1), (b); 38 C.F.R.§ 3.159(c).  Therefore, an attempt should be made to obtain copies of any outstanding private treatment records from St. John's Regional Health Center dated from November 2006 to December 2007 relating to the Veteran and associate them with the claims file.

In addition, the Board notes that some private treatment records from Dr. R.H. reflect that in 2005 and 2006, he prescribed morphine for the Veteran, including for his hip and back.  See, e.g., Private Treatment Records, January 2005, August 2006.  Some records from Dr. R.H. reflect that he recorded a diagnosis of drug addiction, not otherwise specified, and a January 2007 letter to the Veteran reflects that he notified him that he had to withdraw care as his physician after 30 days (presumably due to prescription drug abuse issues).  In any event, again, it is not possible to ascertain whether the Veteran was prescribed morphine by Dr. R.H. for any service-connected condition at the time of the Veteran's death because it appears that there may be some private treatment records missing from Dr. R.H. dated after January 2007.  Based thereon, an attempt should be made to obtain copies of any outstanding private treatment records from Dr. R.H. dated from January 2007 to December 2007 relating to the Veteran and associate them with the claims file. 

As a final matter, as noted above, the appellant essentially claims, in the alternative, that the Veteran abused his prescription medications, including morphine, as a result of his service-connected generalized anxiety with depression and a history of PTSD.  In this regard, the Board acknowledges that a November 2006 VA treatment record reflects a diagnosis of, among other things, "depression/insomnia and schizoaffective disorder with history of prescription drug abuse including hypnotics, narcotics."

Payment of VA compensation is generally prohibited for a disability that is a result of a Veteran's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); see also 38 C.F.R. §§ 3.1(m), 3.301(d) (2010).  However, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection if a veteran can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  The Federal Circuit further stated that compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

The Board notes that no VA medical opinion has been sought by the RO, particularly with respect to whether the Veteran's service connected generalized anxiety with depression and a history of PTSD may have caused or contributed to his death from respiratory depression due to acute morphine intoxication.  VA's duty to assist includes the duty to provide a VA examination or VA medical opinion if necessary to make a decision with regard to a claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  Based thereon, the Board finds that a remand is necessary to obtain a VA medical opinion to address whether the Veteran's death from respiratory depression due to acute morphine intoxication may have been caused by his service connected generalized anxiety with depression and a history of PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all relevant VA treatment records dated from November 2006 to December 2007 and associate them with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Obtain all relevant private treatment records dated from January 2007 to December 2007 from Dr. R.H. of the Family Clinic of Rogersville and associate them with the claims file (be advised, however, that it appears that Dr. R.H. withdrew care as of February 2007 per a January 2007 letter).  If these records are found to be unavailable, this should be specifically noted in the claims file.

3.  Obtain all relevant private treatment records dated from St. John's Regional Health Center dated from November 2006 to December 2007 and associate them with the claims file (be advised it appears Dr. R.H. withdrew care as of February 2007).  If these records are found to be unavailable, this should be specifically noted in the claims file.

4.  After all of the above development has been completed, obtain a VA medical opinion to address whether it is at least as likely as not that the Veteran's abuse of pain killers, including morphine, and subsequent death due to respiratory depression due to acute morphine intoxication was caused or aggravated by his service-connected generalized anxiety with depression and a history of PTSD.  

The claims folder should be made available to the examiner for review, and the examiner should specifically indicate that it has been reviewed.  The examiner must provide a complete rationale for all findings.  If the examiner concludes that the Veteran's abuse of pain killers, including morphine, was not caused or aggravated by his service-connected generalized anxiety with depression and a history of PTSD, the examiner should explain, in detail, the reasoning behind this determination.  Also, the examiner should specifically address the VA treatment record dated November 2006 reflecting a diagnosis of depression/insomnia and schizoaffective disorder with a history of prescription drug abuse.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  Once the aforementioned development has been completed, performed any additional development necessary, and then readjudicate the appellant's claim.  If the appellant's claim remains denied, she should be provided a Supplemental Statement of the Case (SSOC).  After the appellant and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



